         Case 3:20-cv-00699-JWD-EWD                    Document 13         07/30/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

DONEA L. JACKSON (#496405)                                                    CIVIL ACTION NO.

VERSUS                                                                        20-699-JWD-EWD

UNKNOWN JONES, ET AL.

                                                   RULING

        This matter comes before the Court in connection with the Court’s Orders dated October

19, 2020, November 23, 2020, and June 30, 2021.1 On October 19, 2020, the Court issued an

Order granting the plaintiff authorization to proceed in forma pauperis in this case, directing him

to pay, within twenty-one (21) days, an initial partial filing fee in the amount of $9.42, and advising

that “this action may be dismissed” should the plaintiff fail to comply with the Court’s Order.2

The plaintiff failed to pay the initial partial filing fee as ordered, so on November 23, 2020, the

plaintiff was ordered to show cause within twenty-one (21) days, why his Complaint should not

be dismissed for failure to pay the initial partial filing fee. 3 The plaintiff was further ordered to

attach to his response copies of his inmate account transaction statements showing the daily

account activity in his inmate drawing, savings, and reserve accounts for the months of October

through November4 2020, and advised that failure to submit the requested information or a

determination by the Court that the plaintiff had sufficient funds to make the required payment but

failed to do so would result in dismissal of the plaintiff’s action without further notice.5




1
  R. Docs. 6, 7, & 10.
2
  R. Doc. 6.
3
  R. Doc. 7.
4
  Because the Order was issued in November, Plaintiff was directed to include November statements through the date
he submitted his response.
5
  R. Doc. 7.
         Case 3:20-cv-00699-JWD-EWD                     Document 13         07/30/21 Page 2 of 2




        Plaintiff responded to this Court’s Order,6 but the response did not include the relevant

documents ordered by the Court to be produced. However, because Plaintiff indicated that he

believed the fee had been paid, the Court gave the Plaintiff another opportunity to show cause.

Despite this additional opportunity, Plaintiff has failed to sufficiently show cause as to why he has

not paid the Court’s initial partial filing fee. Pursuant to 28 U.S.C. §1915(b)(1), this Court is

required to collect an initial partial filing fee calculated pursuant to the formula specified therein.

However, it is further specified that in no event shall a prisoner be prohibited from bringing a civil

action because the prisoner has no means by which to pay the initial partial filing fee.7

Accordingly, when the plaintiff failed to pay the initial partial filing fee as ordered, this Court

twice ordered him to show cause why his Complaint should not be dismissed and to provide copies

of his inmate account transaction statements so that this Court could determine if the plaintiff did

or did not have the means to pay the fee.8 The plaintiff has not provided the Court with either the

required fee or the documents requested. Accordingly,

        IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court’s initial partial filing fee. Judgment

shall be entered accordingly.

        Signed in Baton Rouge, Louisiana, on July 30, 2021..

                                                                S
                                               JUDGE JOHN W. deGRAVELLES
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA



6
  R. Doc. 9.
7
  See 28 U.S.C. 1915(b)(4). July 30, 2021
8
  In the second order to show cause, the Court provided Plaintiff with the option of demonstrating that he could not
pay the fee or that he had made appropriate arrangements to pay the fee, so that the failure to pay the fee was
attributable to the prison, rather than the Plaintiff. R. Doc. 10.
